PER CURIAM:
On December 8, 2005, the Supreme Court of New Jersey issued an order disbarring respondent Kraft from the practice of law. The disbarment arose from a grievance filed by one of respondent’s clients concerning the handling of settlement proceeds. Following an audit by the New Jersey Office of Attorney Ethics, respondent was found to have knowingly misappropriated client funds, and the Supreme Court disbarred him for that reason.
*823In this reciprocal discipline proceeding, the Board on Professional Responsibility recommends identical discipline. Neither Bar Counsel nor respondent has filed an exception to the Board’s report and recommendation. Because of the rebuttable presumption favoring identical reciprocal discipline, see In re Goldsborough, 654 A.2d 1285 (D.C.1995), and considering the heightened deference this court gives to the Board’s recommendation in cases where no exceptions have been filed, see In re Delaney, 697 A.2d 1212, 1214 (D.C.1997), we adopt the Board’s recommendation, particularly as respondent’s actions would warrant disbarment in this jurisdiction. See, e.g., In re Carlson, 745 A.2d 257, 259 (D.C.2000). Accordingly, it is
ORDERED that Warren R. Kraft is hereby disbarred from the practice of law in the District of Columbia. For purposes of reinstatement, the disbarment shall be deemed to run from the date on which respondent files an affidavit in compliance with D.C. Bar R. XI, § 14(g). See In re Slosberg, 650 A.2d 1329, 1331 (D.C.1994).

So ordered.